The following opinion on motion for rehearing was ■filed December 15, 1919. Rehearing denied.
Rose, J.
This is a proceeding commenced in the county court by George T. Kelly, plaintiff, October 1,1915, to set aside the probate of his mother’s will and to contest it. She left him $10 only, and made substantial bequests to his brothers and sisters. The will was dated August 25, 1913. Testatrix died January 6, 1914. The decree of probate was entered March 17, 1914. One son, Thomas J. Kelly, was executor and one daughter, Mary Josephine Gilbert, was executrix. Their final report was approved and the estate, with the exception of plaintiff’s share, was distributed November 17, 1914. They were discharged by order of the county court November 18, 1914. They are sued by plaintiff, both in their representative and individual capacity, and as defendants are joined with Margaret Kelly Harr, Alice Agnes Clare, and William Kelly. These defendants and plaintiff are the only children of testatrix. The grounds upon which plaintiff demands relief may be summarized as follows: He did not have actual notice or knowledge of his mother’s death or of the offering of her will for probate. These facts were fraudulently concealed from him. The probate was procured by fraud. Testatrix was stricken with apoplexy October 3, 1912, and was not competent to make her will August 25, 1913. In at*525tempting to do so, she was unduly influenced by her daughter, Mary Josephine Gilbert, who alone lived with her mother. To the petition praying for relief on the grounds mentioned, there was an answer denying incompetency and undue influence, and containing pleas that plaintiff had due notice by publication, and that he was negligent in delaying his litigation. There was a trial in the county court. After considering the evidence, including that relating to incompetency and undue influence, the county court found that sufficient cause for granting plaintiff relief had not been shown, and the petition was dismissed. Plaintiff appealed to the district court, where there was another trial, but it resulted in a decree setting aside the probate and permitting a contest. From that decree proponents appealed to this court. In an opinion here published, notice of the presenting of the will for probate was held sufficient to give the county court jurisdiction,, and the decree of the district court' was reversed. In re Estate of Kelly, ante, p. 513. On motion of plaintiff a reargument was granted. After a second .hearing on appeal the case was again taken under advisement.
The power of the county court to set aside the probate is earnestly affirmed by plaintiff and vehemently controverted by proponents. The petition invoking the exercise of this power was filed after the judgment of probate had remained unchallenged for more than a year and a half. Plaintiff insists that the power of the county court to grant him relief is found in the statute authorizing the district court to vacate a judgment at a subsequent term for fraud practiced by the successful party in obtaining such judgment. Rev. St. 1913, sec. 8207. While this enactment by its terms applies to district courts, another provision in the same chapter declares :
“The provisions of this chapter shall apply to the supreme court and county court, so far as the same may be applicable to the judgments or final orders of such courts.” Rev. St. 1913, sec. 8215.
*526To relieve innocent parties from judgments procured by the fraud of prevailing parties, county courts have long exercised the power granted by the statutes cited. Such authority was recognized in early decisions. In Oakdale Heat & Light Co. v. Seymour, 78 Neb. 47, reference is made to some of the former cases, and it is there held that the statutory power to grant relief from a judgment procured by fraud extends to the county court in the exercise of its probate jurisdiction. Adherence to this rule is unanimous.
Independently of statute, however, the county court has power to set aside a probate procured by fraud. For that purpose the equity powers of the county court as the court of exclusive original jurisdiction in probate matters are ample. Genau v. Abbott, 68 Neb. 117; Youngson v. Bond, 69 Neb. 356.
Should the county court have vacated the probate? For the purpose of obtaining such relief, plaintiff is required to make a prima facie case on the merits. In doing so the burden is on him to show that testatrix was incompetent, or that her will was the result of undue influence. If the evidence on the affirmative of these issues is insufficient, the probate should not be disturbed. It is incumbent on plaintiff to overthrow the presumption of regularity and validity raised by the judicial proceedings and records. In probate matters the county court is the court of original jurisdiction. A will valid on its face was presented to that court. It had been prepared and witnessed by an attorney-of high standing and recognized integrity who knew testatrix, and her children. He afterwards made oath that testatrix was competent and free from coercion when she made her will. The will was also witnessed by another upright lawyer and by a reputable physician. Hue notice that it had been offered for probate was given by publication pursuant to statute. A judgment probating it was formally entered on the records of the county court. Testimony adduced by plaintiff under his petition herein to prove incompetency and undue *527influence was rejected by the county court as insufficient for- that purpose. Under such circumstances the judgment, from which there was no appeal, should not he set aside at this late day on doubtful or equivocal proofs. There must be cogent reasons for opening judgments affecting titles and distributing estates. The testimony on behalf of plaintiff on these issues comes from two daughters of testatrix and is similar in character. It shows hostility and bitterness toward the sister who is charged with undue influence while living with her mother. This testimony was given after the witnesses had entered into a stipulation to allow the probate, and after they had accepted their distributive shares of their mother’s estate under their stipulation, which did not increase the share of plaintiff' beyond $10. The import of their testimony is that their mother was stricken with apoplexy October 1, 1912; - that she failed rapidly thereafter, in body and mind; that her mind at times was blank; that she was not herself; that she could not converse intelligently; that she was constantly under the influence of the daughter who lived with her; that the latter told others of her purpose to influence her mother in the making of a will; that the daughter who lived with her mother excluded one of her sisters from her mother’s home, and knew, but refused to disclose, the address of plaintiff, who was absent, and refused to notify him of his mother’s condition, fatal illness and death. Other testimony from the same source, however, has a different import. Referring to a period beginning after the affliction of testatrix and extending almost to the time of her death, these same witnesses testify to incidents indicating that their mother at times had a clear perception of her relation and duty to plaintiff. Testimony of this nature tends to prove that the mother spoke of hearing from plaintiff; of his “getting along fine;” of her love for him; of her wish to do right by him and to leave him something. These sound like utterances prompted by a disposing mind'. They were reproduced by a daughter who could have' called at any time her *528mother’s attorney — a neighbor who passed the home of testatrix almost daily. There is no direct evidence that testatrix was incompetent or under duress at the time she made her will. The attorney who drew it made oath to the contrary. Circumstances disclose a reason for cutting plaintiff off with $10. Before leaving, home he had used intoxicants to excess. Thereafter he had been a wanderer along the Pacific coast. At a time when the competency of testatrix was not in question, she made a former will bequeathing for plaintiff’s benefit $1,000, but the legacy was entrusted to the care of a sister. In the meantime this sister lived with and took care of her mother. Considering the evidence as a whole, it seems clear that plaintiff has not made a prima facie case.
The judgment of the district court is reversed and that of the county court affirmed.
JUDGMENT ACCORDINGLY.